Title: To John Adams from François Adriaan Van der Kemp, 25 June 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 25 June 1820


I indulge once more in the gratification—of Sending you a few lines, in the hope, that you enjoy So much health as generally has fallen to my Share—if I except, my weakened Sight, which renders—reading at night nearly impracticable, while it requires my utmost exertions by day light to decypher the Records—and a nearly three weeks confinement, in consequence of a Severe contusion of my right leg—on the ancle—which howewer is again as good as healed: So that I Foster the hope, of meeting you, once more—though it was for the last time—and we may not murmur—when we nearly approach 70—at Quincy—under your hospitable roof. As Soon I receive tiding that my frend Tyng is returned to Boston, and I can accomplish this vol. of Records—I Shall make arrangements for my journeÿ—I had an affectionate Letter of Mrs Eliot—inviting me to her house—and her Son Samuel favoured me last week with a visit of a few hours.
I know, it Shall give you more pleasure, than any thing I could communicate, that the repairs of our humble cottage are nearly finished—that it protect us not only now—against wind and rain, but is comfortable—I have now again a Small room for my Little Library and my Study—and what is more a Small room and bed for a frend or a child—which before I could not admit, as at the expence of Some of us—how gratifying must it be to the widow and Children of Samuel Eliot, that a Husband and Father effected So much good before his death—and to whom as them Should I have been known—had I not enjoy’d the honorable esteem—I may Say more, the affectionate kindnesses of mr. and mrs Adams—yes my High respected Frend! I owe to your recommendations the distinguished attentions, by which I continue to be Honoured.
My frend Tyng—mentioned—that you continued unwearied—in collecting and bringing in order—your vast treasure of papers—and flatters him Self with the prospect—that Sooner or later these Shall appear—I Suppose it possible, that there might be among those Some—which delicacy or prudence—might prevent you, or your Son—to Super-intend the publication—Some, of which you might not be indifferent to witness their reception before your departure—I trust—you know—you can dispose of my hand and aid, on what conditions you please. I thought it desirable, to communicate to you the idea—and if any thing deserves your consideration—I Shall hear from you at Montezillo—where I hope, to See you in July or Aug, and then I Shall enjoy the happiness of assuring you, that I remain—with unabated affectionate respect / My Dear and respected Sir! / Your most obed. and obliged Frend!

Fr. Adr. vander Kemp




